Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

   Eclesias Stvil,
   individually and on behalf of all others similarly situated,        Case No.: 1:21-cv-23145

                                               Plaintiff,              CLASS ACTION COMPLAINT
                                                                        DEMAND FOR JURY TRIAL
         -v.-
   Synergetic Communication, Inc. and Jefferson Capital
   Systems, LLC.
                                             Defendants.

              Plaintiff Eclesias Stvil (“Plaintiff”) brings this Class Action Complaint by and through his

  attorneys, Zeig Law Firm, LLC, against Defendants Synergetic Communication, Inc. (“SYN”) and

  Jefferson Capital Systems (“Jefferson”), individually and on behalf of a class of all others similarly

  situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

  belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

  based upon Plaintiff's personal knowledge.

                           INTRODUCTION/PRELIMINARY STATEMENT

         1.          The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in

  response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

  practices by many debt collectors." 15 U.S.C. §1692(a). Congress found that "abusive debt

  collection practices contribute to the number of personal bankruptcies, to material instability, to

  the loss of jobs, and to invasions of individual privacy." Id. It concluded that "existing

  laws…[we]re inadequate to protect consumers," and that "'the effective collection of debts" does

  not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) &

  (c).

         2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

  but also to ensure “that those debt collectors who refrain from using abusive debt collection


                                                       1
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 10




  practices are not competitively disadvantaged." Id. § 1692(e). After determining that the existing

  consumer protection laws were inadequate. Id. § 1692(b), the Act gave consumers a private cause

  of action against debt collectors who fail to comply with it. Id. § 1692k.

                                   JURISDICTION AND VENUE

       3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

  action pursuant to 28 U.S.C. § 1367(a).

       4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

  is where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

  the claim occurred.

                                    NATURE OF THE ACTION

       5.        Plaintiff brings this class action on behalf of a class of Florida consumers under §

  1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

  Practices Act ("FDCPA"), and

       6.        Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

       7.        Plaintiff is a resident of the State of Florida, County of Miami-Dade.

       8.        Defendant SYN is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with a service address at Corporation Service Company, 1201

  Hays Street, Tallahassee, FL 32301-2525.

       9.        Upon information and belief, Defendant SYN is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.




                                                    2
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 10




       10.       Defendant Jefferson is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address for service of process at Corporation Service

  Company, 1201 Hays Street, Tallahassee, FL 32301-2525.

       11.       Upon information and belief, Defendant Jefferson is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

                                      CLASS ALLEGATIONS

       12.       Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

       13.       The Class consists of:

                 a. all individuals with addresses in the State of New York;

                 b. to whom Defendant SYN sent an initial collection letter;

                 c. on behalf of Defendant Jefferson;

                 d. attempting to collect a consumer debt;

                 e. that states the amount due may vary due to interest;

                 f. although no interest is being charged; and

                 g. which letter was sent on or after a date one (1) year prior to the filing of this

                     action and on or before a date twenty-one (21) days after the filing of this action.

       14.       The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.

       15.       Excluded from the Plaintiff Class are the Defendants and all officers, members,

  partners, managers, directors and employees of the Defendants and their respective immediate




                                                    3
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 10




  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

       16.       There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants’ written communication to consumers, in the forms attached as Exhibit

  A, violate 15 U.S.C. §§ 1692e and 1692f.

       17.       The Plaintiff’s claims are typical of the class members, as all are based upon the

  same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

  his attorneys have any interests, which might cause them not to vigorously pursue this action.

       18.       This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                     that the Plaintiff Class defined above is so numerous that joinder of all members

                     would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist

                     as to all members of the Plaintiff Class and those questions predominance over

                     any questions or issues involving only individual class members. The principal

                     issue is whether the Defendants’ written communication to consumers, in the

                     form attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.




                                                   4
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 5 of 10




                 c. Typicality: The Plaintiff’s claims are typical of the claims of the class

                     members. The Plaintiff and all members of the Plaintiff Class have claims

                     arising out of the Defendants’ common uniform course of conduct complained

                     of herein.

                 d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                     class members insofar as Plaintiff has no interests that are adverse to the absent

                     class members. Plaintiff is committed to vigorously litigating this matter.

                     Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                     complex legal issues, and class actions. Neither the Plaintiff nor his counsel

                     have any interests which might cause them not to vigorously pursue the instant

                     class action lawsuit.

                 e. Superiority: A class action is superior to the other available means for the fair

                     and efficient adjudication of this controversy because individual joinder of all

                     members would be impracticable. Class action treatment will permit a large

                     number of similarly situated persons to prosecute their common claims in a

                     single forum efficiently and without unnecessary duplication of effort and

                     expense that individual actions would engender.

       19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

  also appropriate in that the questions of law and fact common to members of the Plaintiff Class

  predominate over any questions affecting an individual member, and a class action is superior to

  other available methods for the fair and efficient adjudication of the controversy.




                                                   5
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 6 of 10




        20.    Depending on the outcome of further investigation and discovery, Plaintiff may, at the

  time of class certification motion, seek to certify a class(es) only as to particular issues pursuant to

  Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

        21.    Plaintiff repeats the above allegations as if set forth here.

        22.    Some time prior to July 7, 2021, an obligation was allegedly incurred by Plaintiff to

  non-party Webbank.

        23.    The obligation arose out of a transaction in which money, property, insurance or

  services of the subject transactions were incurred for personal purposes, specifically personal

  credit.

        24.    The alleged Webbank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

        25.    Webbank is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

        26.    According to the letter described below, Jefferson if the current creditor for the

  Webbank account.

        27.    According to the letter described below, Jefferson is a client of SYN on whose behalf

  SYN was attempting to collect on this account.

        28.    Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United States

  Postal Services, telephone and internet.


                               Violation – July 7, 2021 Collection Letter

        29.    On or about July 7, 2021, Defendants sent Plaintiff an initial collection letter regarding

  the alleged debt (“Account”) originally owed to Webbank. See Letter attached as Exhibit A.

        30.    The Letter states:


                                                     6
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 7 of 10




                  As of the date of this letter, you owe $901.45. Because of interest that may vary
                  from day to day, the amount due on the day you pay may be greater. Hence, if you
                  pay the amount shown above, an adjustment may be necessary after we receive
                  your payment, in which event we will inform you before depositing the payment
                  for collection.

       31.      The Letter states interest is being charged on the Account.

       32.      However, Defendants are not charging interest on the Account.

       33.      Subsequent to the date of the Letter, the amount demanded by Defendants had not

  changed.

       34.      Contrary to the Letter the balance will not vary.

       35.      Stating that the balance may increase is merely a deceptive collection tactic intended

  to intimidate and coerce Plaintiff into paying immediately.

       36.      Plaintiff is unable to evaluate how much is truly being alleged as the correct balance.

       37.      Plaintiff cannot properly evaluate the demand for payment or how to address it.

       38.      Defendants’ actions caused Plaintiff to suspect there was fraud involved with this

  collection.

       39.      Because of Defendants’ improper acts, Plaintiff expended time, money, and effort in

  determining the proper course of action.

       40.      Plaintiff would have pursued a different course of action were it not for Defendants’

  statutory violations.

       41.      Plaintiff was unable to determine the true balance and its component parts.

       42.      Plaintiff was therefore unable to pay the debt in whole or part.

       43.      The funds Plaintiff could have used to pay the debt were therefore spent elsewhere.

       44.      In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.




                                                    7
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 8 of 10




        45.    These violations by Defendants were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

        46.    Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

  Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect to

  any action for the collection of any consumer debt.

        47.    Defendants’ deceptive, misleading and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

  intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

  respond to Defendants’ demand for payment of this debt.

        48.    Defendants’ actions created an appreciable risk to Plaintiff of being unable to properly

  respond or handle Defendants’ debt collection.

        49.    Plaintiff was confused and misled to his detriment by the statements in the dunning

  letter, and relied on the contents of the letter to his detriment.

        50.    As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                      COUNT I
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                15 U.S.C. §1692e et seq.

        51.    Plaintiff repeats the above allegations as if set forth here.

        52.    Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

        53.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

        54.    Defendant violated said section by:


                                                     8
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 9 of 10




                 a. Making a false and misleading representation in violation of §§ 1692e and

                     1692e (10) stating or implying the debt would increase although it did not;

                 b. Falsely representing the character, amount or legal status of the debt in violation

                     of § 1692e (2); and

                 c. Threatening to take an action that it did not intend to take, in violation of §

                     1692e (5).

       55.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

  damages, costs and attorneys’ fees.

                                     COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692f et seq.

       56.    Plaintiff repeats the above allegations as if set forth here.

       57.    Alternatively, Defendants’ debt collection efforts attempted and/or directed towards

  the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. §

  1692f.

       58.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

       59.    Defendant violated this section by unfairly stating that interest would accrue although

  Defendants never intended to collect such interest.

       60.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages, statutory

  damages, costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY




                                                    9
Case 1:21-cv-23145-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 10 of 10




        61.         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Eclesias Stvil , individually and on behalf of all others

  similarly situated, demands judgment from Defendants Synergetic Communication, Inc. and

  Jefferson Capital Systems, LLC as follows:

               i.     Declaring that this action is properly maintainable as a Class Action and certifying

          Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

              ii.     Awarding Plaintiff and the Class statutory damages;

           iii.       Awarding Plaintiff and the Class actual damages;

           iv.        Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

          expenses;

              v.      Awarding pre-judgment interest and post-judgment interest; and

           vi.        Awarding Plaintiff and the Class such other and further relief as this Court may

          deem just and proper.

  Dated: August 31, 2021                                            Respectfully submitted,

                                                                    /s/ Justin Zeig
                                                                    By: Justin Zeig, Esq.
                                                                    Zeig Law Firm, LLC
                                                                    3475 Sheridan Street, Ste 310
                                                                    Hollywood, FL 33021
                                                                    Phone: (754) 217-3084
                                                                    Fax: (954) 272-7807
                                                                    Justin@zeiglawfirm.com

                                                                    Attorneys for Plaintiff




                                                       10
